DETAILED ACTION
Specification
The changes to the specification filed 1/31/22 overcome the previous objection. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20090027990).
Claims 1 and 9: Kim discloses a method for extending hair by attaching a hair accessory comprising: gathering a bundle of a user’s natural scalp hair (h, Fig 2e); securing the bundle of hair with at least one bobble (7; Page 4, paragraph 1) forming a small ponytail; and pressing a hair accessory (3) through the bobble (see Figs 2d-2f) and into the ponytail (see Figs 2e-2f). The hair accessory includes a cylindrical base (3) including a proximal end (top of 3) and a distal end that forms a band that secures a weft of extension hair (h’) to the hair accessory (see Fig 2). 
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plenk Jun (DE 3722108).
Claims 1 and 9: Plenk Jun discloses a method for attaching a hair accessary to extend a length and a volume of a person’s hair comprising: gathering a bundle of a . 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuhler (US 20120138077) in view of Minnelli (US 7017589) and Adams (US 20140238430).
Claims 1 and 9: Stuhler discloses a method of enhancing a ponytail including gathering a bundle of a user’s scalp hair (see Fig 6), pressing a ponytail enhancer (100) having a cylindrical base (see Fig 1) within the bundle of a user’s scalp hair (see Fig 6), then gathering the remainder of the user’s scalp hair together to form a ponytail with the bundle of hair and securing the bundle of hair within a bobble [0026 & 0030 & 0051] (see Fig 7B) such that the hair accessory extends through the bobble and into the ponytail [0020-0021 & 0026]. The hair accessory includes a cylindrical base including a proximal end (110) and a distal end (116, see Fig 1). 
Stuhler discloses the invention essentially as claimed except for pressing the hair accessory through the bobble and into the ponytail after the ponytail has already been secured with the elastic bobble. 
Minnelli, however, teaches a method for attaching a hair accessory (10) to extend a ponytail comprising: gathering a bundle of a user’s natural scalp hair (36), securing the bundle of hair with at least one bobble (25) thereby forming a ponytail with the bundle of hair; and pressing a hair accessory (10; Col 4, 33-60) behind the bobble and into the ponytail (Col 4, 33-60; see Figs 4-6) in order to hold the device in place. Minnelli teaches a method of securing ponytail enhancers in the hair that includes applying the enhancer after forming the ponytail and securing it in a bobble. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Stuhler by securing the hair into a loose ponytail first and then pressing the hair accessory into the ponytail (which would result in it also being pressed into the bobble) in view of Minnelli since Minnelli teaches this to be a known alternative method of securing hair enhancing members to ponytails. 
Modified Stuhler discloses the invention essentially as claimed except for the band (118) at the distal end of the hair accessory including a weft of extension hair to the hair accessory. 
Adams, however, discloses a cosmetic ponytail enhancing hair accessory (10) that includes a proximal end (end that rests against the head/base of ponytail; leftmost end in Fig 3) that is secured to a base of the ponytail in use [0044-0045] and a distal end (rightmost end in Fig 3) including a band that secures a weft of extension hairs (12) to the hair accessory in order to increase the length of the ponytail if a user so desires [0045]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ponytail enhancer of modified Stuhler by providing the band at the distal end of the enhancer of Stuhler with a weft of extension hair attached thereto in view of Adams in order to allow a user to increase the length and the volume of their ponytail with one device. 
Claims 5 and 7: Modified Stuhler discloses the invention of claim 1 and Stuhler further discloses the cylindrical base having a first tapered portion and a second tapered portion where the first tapered portion decreases and then also increases in diameter from the proximal end to a central portion of the cylindrical base (see Fig 1) and the second tapered portion decreases in diameter from the central portion of the cylindrical body to the band (118) and the hair accessory is secured within the ponytail by the pressure of the elastic bobble against the bundle of hair and the second tapered portion of the accessory (see Fig 7B). 
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plenk Jun (DE 3722108) in view of Foley (US 20140325806).
Claims 2 and 8: Plenk Jun discloses the invention of claim 1 and illustrates the removable connection between the hair accessory and the bobble as a pressure/friction fit (see Fig 9) so Plenk Jun discloses a projection (31) of the hair accessory is inserted into the ponytail and within the bobble (see Fig 9) and the accessory being held in place within the ponytail by the pressure due to the bobble employed to create the ponytail because this is what a press/friction does. Plenk Jun discloses the invention essentially as claimed except for providing the cylindrical base of the friction fitting with a plurality of barbs to further secure the cylindrical base within the bobble. 
Foley, however, teaches a decorative shoelace cincher for holding two laces or components removably together [0041] and indicates that snap fasteners and directional barbs on posts are known equivalents for removably fastening two components together in order to prevent accidental detachment. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the snap fastener disclosed by Plenk Jun by providing the snap fastener with a series of directional barbs in view of Foley in order to prevent the accessory and bobble from accidentally separating. 
Response to Arguments
Applicant's arguments filed 1/31/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772